Citation Nr: 1211175	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-36 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs disability compensation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 1956.  VA has recently received information to the effect that the Veteran died in January 2012.  

The appellant in this case married the Veteran in April 1982, but they became estranged shortly thereafter and their subsequent marital status is unclear.  Prior to his death, the Veteran reported that he had obtained a divorce from the appellant.  She claims that they never divorced.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the appellant's claim for apportionment of the Veteran's VA disability compensation.  

The appellant appealed the RO's decision to the Board.  In connection with her appeal, the appellant testified at a Board hearing at the RO in September 2011.  

A review of the record indicates that the RO properly developed this appeal in accordance with the due process requirements for simultaneously contested claims.  38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. §§ 19.100-102, 20.500-504 (2011).  As discussed, VA has recently received information that the Veteran died in January 2012.  As a matter of law, veterans' claims do not survive their deaths.  Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This is a contested claim, however, and the appellant has standing in her own right.  Thus, the Board finds that the appeal is not legally extinguished by the Veteran's death.  Although this is a contested claim in which one party has died, in light of the decision below, the Board finds that no prejudice to the Veteran's interests has resulted by the Board's proceeding with a decision on the appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Here, the Board notes that at the September 2011 hearing, the appellant submitted letters from her relatives indicating that the Veteran never provided her with financial support.  Although the appellant did not waive initial RO consideration of this additional evidence, the Board finds that a remand is not necessary as the evidence is not pertinent to the appeal, given the basis for the denial below.  See 38 C.F.R. § 20.1304(c) (2011).  


FINDING OF FACT

Despite being given the opportunity to do so on numerous occasions, the appellant has failed to provide clear and accurate information regarding her monthly income and expenses.  Based on the information currently of record, hardship has not been demonstrated.


CONCLUSION OF LAW

The criteria for apportionment of the Veteran's VA compensation benefits on behalf of the appellant have not been met.  38 U.S.C.A. §§ 5307, 5107 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, given the nature of the issue on appeal.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA applies only to claims for benefits filed under Chapter 51 of Title 38, United States Code.  See e.g. Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); Livesay v. Principi, 15 Vet. App. 165, 179 (2001)(en banc).  Apportionment, the matter at issue in this case, is governed by Chapter 53, United States Code, and involves a determination as to how existing benefits are paid.  Thus, the VCAA does not apply.  See also Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (holding that the VCAA does not apply to claims for restoration of competency as the applicant "is not seeking benefits under Chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under Chapter 55").  

In any event, the Board notes that the appellant has been repeatedly and adequately advised of the applicable legal criteria and the information needed to substantiate her claim, as evidenced by multiple letters to the appellant as well as a detailed September 2011 Statement of the Case.  The record also reflects multiple prior apportionment claims from the appellant during which she was also notified of the information and evidence needed to substantiate those claims.  See e.g. Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate the claim).  

With respect to any duty to assist, the Board observes that it "is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In other words, if the appellant wished to demonstrate hardship for purposes of obtaining a portion of the Veteran's compensation, she could only do so by cooperating with VA.  As set forth below, she has failed to do so.  Thus, any duty to assist, as it may be applied to an apportionment claim, was satisfied to the extent possible in light of the failure of the appellant to provide all of the necessary information.


Background

Prior to his death, the Veteran had been in receipt of VA disability compensation or pension since January 29, 1970.  A total rating based on individual unemployability due to service-connected disability had been in effect since February 13, 2003.  

The record on appeal contains a certificate of marriage showing that the appellant and the Veteran were married in May 1982.  VA thereafter awarded him an additional allowance for a spouse and it appears that he remained in receipt of that spousal allowance for much or all of the period prior to his death.  

In April 2007, the appellant submitted her most recent request for an apportionment of the Veteran's VA benefits, claiming that her only income was "general relief" in the amount of $221 monthly.  She indicated that she did not have a place of her own and lived with relatives.  She indicated that she and the Veteran had been separated for the past 30 years and that he had never provided her with financial assistance.  

In October 2007, the RO requested that the appellant and the Veteran provide detailed information regarding their respective financial statuses.  Both were provided with a VA Form 21-0788 and asked to complete the form and return it to VA in support of her claim.  

The appellant did not provide the requested information.  

In November 2007, the Veteran reported that he and his spouse were divorced but he was having difficulty obtaining a copy of the divorce decree.  He asked that the appellant be removed from his VA disability compensation.  With respect to the requested financial information, the Veteran reported that his only income consisted of Social Security and VA disability compensation.  He indicated that his monthly expenses included $1785 monthly for rent; $350 for a car loan; $142 for car insurance; $92 for life insurance; $42 for his asthma machine; $64 for his telephone; and $142 for gas and electric.  He indicated that his only asset was a truck worth approximately $5000.  

In an August 2008 statement, the appellant again reported that although she had repeatedly asked him for money, the Veteran had never provided her with financial assistance.  She indicated that she was living with her children but did not feel as if they should have to provide for her.  She indicated that she had no money and back problems and needed someone to provide her with compensation.  

In a September 2009 Statement of the Case, the RO emphasized to the appellant that despite her claims to the contrary, she had failed to provided the requested financial information.  She was advised that absent specific information, including her gross monthly household income and expenses, there was no basis upon which to grant her claim for an apportionment.  

In a September 2009 statement, the appellant argued that she was entitled to apportionment because the Veteran was her husband and should have to help her.  She claimed to be "homeless, broke and been through the storm and rain," but again failed to provide any specific financial information. 

At a September 2011 Board hearing, the appellant testified that she had been unable to work since the Summer of 2011 due to a bad back.  As a result, she claimed that she had financial problems and had to live with her children.  She explained, however, that she was tired of living with her family and wanted to have a place of her own.  In response to specific questioning, the appellant testified that she was receiving approximately $850 monthly in Supplemental Security Income (SSI) disability benefits.  She indicated that her expenses consisted of medical bills.  She also claimed that she helped her daughter out with household expenses, although she was unable to estimate the amount of any of her expenses.  


Analysis

The appellant seeks apportionment of the Veteran's VA disability compensation benefits.  She contends that she is in need of financial support and that the Veteran should provide it to her.  

As a preliminary matter, the Board notes that VA has received information to the effect that the Veteran died in January 2012.  The Veteran's death ended his receipt of VA compensation benefits and it is clear that the appellant has no legal entitlement to apportionment from that date.  The Board has, however, considered the appellant's entitlement to an apportionment of the Veteran's VA compensation prior to his death.  See Marrero v. Gober, 14 Vet. App. 80, 83 (2000) (Steinberg, J., concurring).

In that regard, the Board first notes that there is some question as to whether the Veteran and the appellant were divorced at the time she filed her most recent request for an apportionment of the Veteran's VA compensation.  Again, prior to his death, the Veteran reported that he and the appellant were divorced although he was having trouble obtaining a copy of the divorce decree.  The appellant claims that they never divorced and were still legally married.  Had the appellant and the Veteran marriage of April 1982 been legally dissolved, she would have no legal basis for an apportionment of the Veteran's VA compensation benefits.  38 U.S.C.A. § 101(31) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50(a) (2011).  

Given the conflicting information provided by the Veteran and the appellant regarding their marital status, however, and absent a copy of a divorce decree, the Board will presume for purposes of this appeal that the Veteran and the appellant did not legally divorce prior to his death.  38 C.F.R. § 3.204(a)(1) (2011).

VA regulations provide for two types of apportionments.  First, under 38 C.F.R. § 3.450 (2011), "all or any part" of a Veteran's compensation benefits may be apportioned if a Veteran is not residing with his spouse and he is not reasonably discharging his responsibility for the spouse's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

In this case, the record on appeal shows that the appellant and the Veteran have been estranged and living separately for many years.  Neither party suggested otherwise.  With respect to the question of whether the Veteran is reasonably discharging his responsibilities for the appellant's support, the record contains no indication that the Veteran is legally obligated to provide spousal support to the appellant.  In view of the foregoing, the Board finds that the appellant is not entitled to an apportionment of the Veteran's VA compensation benefits under section 3.450.

The second type of apportionment is provided by 38 C.F.R. § 3.451 (2011).  Under that regulation, where hardship is shown to exist, a Veteran's compensation may be specially apportioned between such Veteran and his dependents on the basis of the facts in the individual case as long as such apportionment would not cause undue hardship to other persons in interest, including the Veteran.  38 C.F.R. § 3.451 (2011).

In determining the basis for special apportionment, consideration will be given to such factors as the amount of VA benefits payable, other resources and income of the Veteran and the dependents on whose behalf apportionment is claimed; and special needs of the Veteran, his dependents, and the apportionment claimants.  The amount of apportionment should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of the Veteran's benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451 (2011).

In this case, the Board finds that hardship has not been shown by the appellant.  As discussed in detail above, the appellant was repeatedly asked to provide complete and accurate monthly income and expense information, but she has failed to do so.  The Board has considered the appellant's written statements and hearing testimony.  Questions of credibility notwithstanding, the Board has been unable to compile a complete and accurate accounting of the appellant's monthly income and expenses from the information she has provided.

With respect to her monthly income, it appears that it includes Social Security disability payments and "general assistance."  She also reportedly lives with one or more family members, but the appellant failed to provide monthly income information for the household.  With respect to the appellant's monthly expenses, her monthly totals are similarly unclear.  She claims that she has medical bills and also contributes to unspecified household expenses, but was either unable or unwilling to provide more specific information.  

In summary, after carefully considering the evidence of record, the Board is unable to conclude that a hardship existed at any point during the pendency of this appeal prior to the Veteran's death, due to the appellant's failure to provide VA with complete and accurate income and expense information.  


ORDER

Entitlement to an apportionment of the Veteran's VA disability compensation is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


